Case 7:18-cV-10395-VB Document 55 Filed 01/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DlSTRICT OF NEW YORK
_______________________________________________________________ X
DANIEL CAMERON, M.D.,

Plaintiff,

  

V.
_Q_B_IM

JANN BELLAMY; DAVID H. GORSKI, .
M.D.; STEVEN NOVELLA, M,D.; KIMBALL : 18 CV 10395 (VB)
C. ATWOOD, IV, M.D.; HARRIET HALL,
M.D.; and MARK CRISLIP, l\/I.D.,
Defendants.

____ _______ _ ___ ___X

 

 

 

On November 8, 2018, plaintiff filed a complaint against defendants Bellamy, Gorsl<i,
Novella, Atwood, Hall, and Crislip. (Doc. #l).

On January 8 and 9, 2019, defendants Novella, Gorsl<i, and Hall separately moved to
dismiss the complaint (Docs. #48, 52, 53).

In addition, defendant Crislip’s response is due by January 15, 2019; defendant AtWood’s
response is due by January 17, 2019; and defendant Bellamy response is due by January 18,
2019.

Accordingly, it is hereby ORDERED that, by no later than January 28, 2019, plaintiff
must notify the Court by letter, With copies simultaneously delivered to all counsel, Whether
(i) he intends to file an amended complaint in response to any of the defendants’ motions to
dismiss, or (ii) he Will rely on the complaint that is the subject of the motions to dismiss.

If plaintiff elects not to file an amended complaint, the motions Will proceed in the
regular course and the Court is unlikely to grant plaintiff another opportunity to amend to
address any purported deficiencies alleged in defendants’ motions. If plaintiff elects not to
amend, plaintiff shall file a single opposition by February l, 2019, to all defendants’ motions to

dismiss, including defendants Novella, Gorski, and Hall as well as any other defendant Who

Case 7:18-cV-10395-VB Document 55 Filed 01/10/19 Page 2 of 2

moves to dismiss Defendants’ reply papers, if any, will due by February 8, 2019.

lf plaintiff decides to file an amended complaint, he must file the amended complaint by
no later than fourteen days after notifying the Court of his intent to do so. Each defendant may
then either (i) file an answer to the amended complaint, (ii) file a motion to dismiss the amended
complaint, or (iii) notify the Couit by letter, with copies simultaneously delivered to all counsel,
that the defendant is relying on the initially filed motion to dismiss If a defendant chooses to
file an answer to or motion to dismiss the amended complaint, the time to do so shall be
governed by the Federal Rules of Civil Procedure, unless otherwise ordered by the Court.
Dated: January 10, 2019

White Plains, NY
SO ORDERED:

VM fhwa

Vincent L. Br'iccetti l
United States District Judge

